Citation Nr: 0911252	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of Department of Veterans Affairs (VA) death 
benefits, to include dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran had service in the Philippines during World War 
II from January 1942 to January 1943 and from November 1945 
to January 1946.  He was a prisoner of war (POW) from May 
1942 to January 1943.  He died in September 2005 at the age 
of 84.  The claimant seeks to claim benefits as a surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The Veteran and the claimant were married in March 2000, 
at which time there was no legal impediment to their 
marriage.   
 
2.  The Veteran died in September 2005.  

3.  At the time of his death, the Veteran was married to the 
claimant.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of VA death benefits have been met.  38 
U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.205 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for VA death benefits, 
to include DIC benefits.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).  The term "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of § 3.1(j), and who was the 
spouse of the veteran at the time of the veteran's death and: 

(1)	who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death 
except where there was a separation which was due to 
the misconduct of, or procured by, the veteran 
without the fault of the spouse; and 

(2)	except as provided in § 3.55, has not remarried or 
has not since the death of the veteran and after 
September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person.  

See 38 C.F.R. § 3.50. 
 
"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 C.F.R. § 3.1(j).  

Proof of marriage may be established by the following types 
of evidence:  (1) a copy of the public record of marriage; 
(2) official report from the service department as to a 
marriage which occurred while the veteran was in service; (3) 
the affidavit of the presiding official; (4) the original 
certificate of marriage, if VA is satisfied of its 
authenticity; (4) certified statements of both parties when 
the marriage takes place in a jurisdiction where marriages 
other than by ceremony are recognized; or (7) by any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a)

Generally, if a marriage is invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if 
the marriage occurred one year or more before the veteran's 
death, the claimant entered into the marriage without the 
knowledge of the impediment and cohabitated with the veteran 
during the entire time of the marriage, and no claim has been 
filed by the legal surviving spouse.  38 C.F.R. § 3.52.

Where a surviving spouse has submitted proof of marriage and 
meets the requirements of 38 C.F.R. § 3.52, "the claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage to the veteran will be accepted, 
in the absence of information to the contrary, as proof of 
that fact."  Id. at § 3.52(c).

In this case, the claimant filed a claim for death benefits 
in October 2004 in which she alleged that she was the 
surviving spouse of the deceased Veteran.  However, in August 
2006, the RO issued an administrative decision denying her 
claim.  The RO determined that she may not be considered a 
surviving spouse for VA purposes because the Veteran married 
V.V. in 1961 and was still married to V.V. at the time of his 
marriage to the claimant, thus invalidating the second 
marriage.  

Upon a review of the claims file, the Board finds that the 
Veteran did not marry V.V.  The Board acknowledges his 
January 1971 claim for benefits, which indicated that he and 
V.V. were married in Sta. Rita, Samar in January 1961, as 
well as his prior statements from 1971 to 1987, in which he 
stated he was married and that a total eight children 
resulted from the alleged marriage.  However, these 
statements are insufficient to establish that the Veteran 
did, in fact, marry V.V.  

The Republic of the Philippines does not recognize common law 
marriages (see The Family Code of the Philippines (1987)), 
and a search of the records located at the Local Civil 
Registrar of St. Rita, Samar revealed that there was no 
registered marriage certificate supporting a marriage between 
the Veteran and V.V. in January 1961.  Moreover, there were 
no recorded birth certificates for any of the alleged 
children from this marriage.  

Further, prior to his death in September 2005, the Veteran 
recanted his previous statements.  Specifically, he reported 
in a May 2002 deposition that he and V.V. were only live-in 
partners and that no children were borne from this 
relationship.  Importantly, he stated that he never married 
V.V. and that his only marriage was to the claimant.

Even though testimony of the Veteran during his deposition is 
inconsistent with his previous statements, the Board places 
significant probative value on the absence of a marriage 
certificate or other supporting proof of his alleged marriage 
to V.V.   For this reason, the Board finds that the Veteran 
did not marry V.V. prior to his subsequent marriage to the 
claimant.

In any event, even assuming that the Veteran was in fact 
married to V.V. thereby creating a legal impediment to his 
subsequent marriage to the claimant, there is no indication 
that the claimant was aware of any such impediment.  In fact, 
during her May 2002 deposition, she testified that although 
the Veteran told her he had a previous relationship with 
V.V., he informed her that "he was never . . . married to 
her nor to any woman."  In an October 2005 statement, she 
again reiterated that the Veteran stated he was "single" 
and that she had no knowledge of any previous marriage. 

Because there is no information to disprove the claimant's 
statements that she was unaware of any previous marriage, her 
statements are accepted as true in accordance with 38 C.F.R. 
§ 3.52(c).  

Further, the claimant has submitted a copy of a valid 
marriage certificate between her and the Veteran dated March 
2000, which appears to be valid on its face and reflects that 
both she and the Veteran were of "single" status at the 
time of their marriage.  Moreover, the marriage occurred more 
than one year before his death in 2005, and the evidence 
indicated that she cohabitated with the Veteran during the 
entire time of the marriage.  

Of particular significance, no claim has been filed by V.V. 
or any other individual claiming to be the Veteran's legal 
surviving spouse to date.  For these reasons, the Board finds 
that even if the claimant's marriage to the Veteran was 
invalid by reason of a legal impediment, their March 2000 
marriage is nevertheless deemed valid under the provisions of 
38 C.F.R. § 3.52.  

Next, the Board finds that the claimant is entitled to status 
as the Veteran's surviving spouse.  As stated above, in light 
of the fact that the only marriage certificate of record, 
which appears to be valid on its face, is between the Veteran 
and the claimant, the Board finds that the Veteran and the 
claimant were legally married in 2000.  

Further, the evidence demonstrates that she lived with the 
Veteran continuously from the date of the marriage in March 
2000 until his death in September 2005, a period of time more 
than one year, and the evidence does not indicate that that 
she has remarried or lived with another person to which she 
claims to be married.  

Therefore, the Board finds that the criteria to be recognized 
as a surviving spouse have been met.  See 38 C.F.R. § 3.50.  
Accordingly, the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Recognition as the Veteran's surviving spouse for purposes of 
VA death benefits is granted.
  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


